Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 1 of 12
AO 243 (Rev. 09/17)

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORREQTE fp

j >t Rriarc
SENTENCE BY A PERSON IN FEDERAL custopY" CLERKS OFFICE

 

 

 

 

 

 

United States District Court [District Massachusetts 4UZU0CT F3 PM 3:58
Name (under which you were convicted): Cc Case No.:
David Tktilaishi aS ES RNRD
Place of Confinement: Prisoner No.:
n/a (no longer in prison; serving term of supervised release) 99538-038
UNITED STATES OF AMERICA Movant (include name under which convicted)
V. David Tkhilaishvili

 

 

 

MOTION

1. (a) Name and location of court which entered the judgment of conviction you are challenging:
United States District Court for the District of Massachusetts, Boston

(b) Criminal docket or case number (if you know): _16-cr-10134-DPW

 

2. (a) Date of the judgment of conviction (if you know): 12/20/2017
(b) Date of sentencing: 12/19/2017

 

 

3. Length of sentence: 36 months imprisonment; 3 year supervised release

 

4. Nature of crime (all counts):

Conspiring to affect commerce by extortion, 18 U.S.C. 1951 and 2 (counts one and two)
Embezzlement from a health care program, 18 U.S.C. 669(a) (counts three and four)

 

5. (a) What was your plea? (Check one)
(1) Not guilty (2) Guilty [ ] (3) Nolo contendere (no contest) [|

6. (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

 

6. Ifyou went to trial, what kind of trial did you have? (Check one) Tury| | Judge only | |

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [| No| v |

Page 2 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 2 of 12

AO 243 (Rev. 09/17)

8.

9.

10.

11.

Did you appeal from the judgment of conviction? Yes No [|

If you did appeal, answer the following:
(a) Name of court: United States Court of Appeals for the First Circuit

 

(b) Docket or case number (if you know): 18-1098

 

(c) Result: affirmed in part and reversed in part; remanded for resentencing

 

(d) Date of result (if you know): 6/5/2019

 

(e) Citation to the case (if you know): 926 F.3d 1

 

(f) Grounds raised:

Sufficiency of the evidence; erroneous jury instructions; abuse of discretion in admitting evidence of prior
alleged violence; ineffective assistance of counsel for failing to preserve arguments

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes No [|
If “Yes,” answer the following:
(1) Docket or case number (if you know): 19-5888

 

(2) Result: writ denied

 

 

(3) Date of result (if you know): 10/15/2019
(4) Citation to the case (if you know): n/a

 

 

(5) Grounds raised:

Whether the First Circuit erroneously held, in conflict with other circuits, that the government may sustain a
Hobbs Act extortion charge based on evidence that the defendant "obtained" property for the benefit of a
third party; Whether the First Circuit erroneously held that transfer of righs among in-state owners of a
small business satisfies the "interstate commerce" nexus of a Hobbs Act extortion charge.

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes [ | No

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

 

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

 

Page 3 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 3 of 12
AO 243 (Rev. 09/17)
(4) Nature of the proceeding:

 

(5) Grounds raised:

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [| No[_|

(7) Result:

 

(8) Date of result (if you know):

 

(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:

 

(2) Docket of case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [ | No[_]

(7) Result:

 

(8) Date of result Gf you know):

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

or application?

(1) First petition: Yes [| No [ |
(2) Second petition: Yes No [ |

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

Page 4 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 4 of 12

AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground: Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Ineffective assistance of counsel in violation of 6th Amendment

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Trial counsel erroneously stipulated to an alleged jurisdidictional "fact" that Allied Health Clinic was a "health care
benefiit program;

Trial counsel failed to preserve sufficiency arguments and objections to jury instructions;

Trial counsel failed to challenge erroneous translations of recorded conversations;

Trial counsel was ineffective at trial in cross examination and argument;

 

(b) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes|¥| No[_ |

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [ | No
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No [ |

Page 5 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 5 of 12
AO 243 (Rev. 09/17)

(4) Did you appeal from the denial of your motion, petition, or application?

Yes|_| No[_ |

(5) Ifyour answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [ | No [ |

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

GROUND TWO: Violation of Brady v. Maryland

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The government failed to disclose exculpatory information concerning Victor Torosyan's bias and lack of
credibiltiy, including communications between or among Torosyan, his lawyers, and the government.

 

(b) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [ | No

Page 6 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 6 of 12
AO 243 (Rev. 09/17)

(2) Ifyou did not raise this issue in your direct appeal, explain why:
Evidence of the violation is newly discovered and was not part of the trial record available on appeal.

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [ | - No
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No [ |

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No [|

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

Page 7 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 7 of 12
AO 243 (Rev. 09/17)

GROUND THREE:

t

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Three:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes|_| No[_ |

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [| No [ |
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No [|

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes [ | No [ |

Page 8 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 8 of 12
AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Four:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes[ | No[ |

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No [|

(2) If you answer to Question (c)(1) is “Yes,” state:

Page 9 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 9 of 12
AO 243 (Rev. 09/17)

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ | No [ |

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [ ] : No[_|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes[ | ; No[_ |

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

 

Page 10 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 10 of 12

AO 243 (Rev. 09/17)

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

15.

16.

17.

you are challenging? Yes [| No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At the preliminary hearing:

 

(b) At the arraignment and plea:

 

(c) At the trial:

 

(d) At sentencing:

 

(e) On appeal:

 

(f) In any post-conviction proceeding:

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes [ | No [|

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Yes No [|

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any motion, petition, or. application that challenges the judgment or
sentence to be served in the future? Yes [| No [|

 

 

Page 11 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 11 of 12
AO 243 (Rev. 09/17)

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

The judgment of conviction became final on October 15 2019, when the U.S. Supreme Court denied certiorari.
This motion is therefore timely.

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

Page 12 of 13
Case 1:20-cv-11851-DPW Document1 Filed 10/14/20 Page 12 of 12 |
AO 243 (Rev. 09/17)

Therefore, movant asks that the Court grant the following relief:
Order judgment of acquittal or vacate conviction and order new trial

 

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on

 

(month, date, year)

Executed (signed) on 10-40 ~ 20 (date)

 

DrhKhKAY, Zo

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page 13 of 13
